DETAILED ACTION
 	This non-final office is in response to claims 1-20 filed September 08, 2020 for examination. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 10/07/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
. 					Drawings
The drawings filed on 09/08/2020 are accepted by the examiner.
Priority
 	The application is filed on 09/08/2020 and is a continuation of 15/288,342 filed on date 10/07/2016 and 16/202,584 filed on 11/28/2018.
Non-Statutory Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and there is no statutory double patenting rejection applied to other claim/claims of the set. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. US 10,770,134 B2 and Claims 1-16 of Patent No. US 10,153,035 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar subject matter with respect to SRAM-based authentication circuit.





Examiner Notes

3.  	With regards to Claims 1-20, it is to be noted that claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this office action
				Allowable Subject Matter
4.  	The following is an examiner’s statement of reasons for allowance:
 Independent claims 1, 9, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
Cambou et al. (US 20170048072 A1, prior art on the record) discloses a method of identifying a memory cell state for use in a physically unclonable function (PUF) may include comparing at least one physical parameter of a memory cell with a threshold value of the physical parameter and identifying a relationship of the at least one physical parameter of the memory cell to the threshold value. The method may also include associating one of a 0, 1, or X state to the memory cell based on the relationship of the at least one physical parameter to the threshold value and programming at least one state storage memory cell to store a programmed value corresponding with the associated 0, 1, or X state. The method may include including the programmed value of the at least one state storage memory cell in a PUF data stream (Cambou Paragraph 0006)
Further, Cambou discloses that memory cell may be a first memory cell and the at least one state storage memory cell may be at least a first state storage cell. The method further includes comparing at least one physical parameter of a second memory cell with the threshold value of the physical parameter, identifying a relationship of the at least one physical parameter of the second memory cell to the threshold value, and associating one of the 0, 1, and X state to the second memory cell based on the relationship of the at least one physical parameter to the threshold value. The method may also include programming at least one second state storage memory cell to store a programmed value corresponding with the associated 0, 1, or X state and including the programmed value of the at least one second state storage memory cell in the PUF data stream (Cambou, Paragraph 0008).
 Bertrand Cambou (US 20160335200 A1, prior art on the record) discloses that  memory circuit use dynamic random access memory (DRAM) arrays. The DRAM arrays can be configured as CAMs or RAMs on the same die, with the control circuitry for performing comparisons located outside of the DRAM arrays. In addition, DRAM arrays can be configured for secure authentication where, after the first authentication performed with a non-volatile secure element, subsequent authentications can be performed by the DRAM array. Input patterns can be loaded into a DRAM array by loading logic state ones ("1") into each of the plurality of input data bit lines in each of the columns in the DRAM array and shunting one or more of the plurality of input data bit lines in the DRAM array corresponding to logic state zeroes ("0") in the input pattern (Bertrand Cambou, Paragraph 0012).
 	Further, Bertrand Cambou discloses that memory circuit comprises a first dynamic random access memory (DRAM) array configured as a content addressable memory (CAM) located on the first die, wherein the CAM comprises a first block of a plurality of DRAM cells configured for storing a first reference pattern and a second block of a plurality of DRAM cells configured for receiving a first input pattern, and a second DRAM array configured as a random access memory (RAM) located on the first die, wherein the RAM comprises a third block of a plurality of DRAM cells configured for storing a second reference pattern. The memory circuit can also include a compare circuit for comparing the first plurality of DRAM cells configured for storing the first reference pattern to the second plurality of DRAM cells for receiving the first input pattern, wherein the compare circuit is located outside of the first DRAM array and the second DRAM array (Bertrand Cambou, Paragraph 0013). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards SRAM-based authentication circuit. The subject matters of independent claims 1, 9, and 15 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “wherein the first sense amplifier is configured to compare accessing speeds of first and second memory cells of the plurality of memory cells and based on the comparison, provide a first output signal for generating a first PUF signature; and a pre-charge/pre-discharge (PC/PD) circuit that is coupled to the plurality of memory cells, wherein the PC/PD circuit is configured to couple the first and second memory cells to either a positive supply voltage or to ground based on a data state of the plurality of memory cells…” ...” in combination with the rest of the limitations recited in the independent claim 1.
  	 Independent claims 9 and 15 recite similar subject matters as to those in claim 1.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
  	  	 			Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498